Citation Nr: 1734919	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disability.  

2.  Entitlement to service connection for a left lower extremity nerve disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1990 to May 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left lower extremity peripheral neuropathy, and a March 2011 rating decision by the Columbia, South Carolina, RO, which, in relevant part, continued a 10 percent rating for the low back disability.  The Veteran's record is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required for proper adjudication of the instant claims.

Specifically, the Board finds the report of the February 2011 VA examination (conducted in connection with the claim seeking an increased rating for low back disability) inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The February 2011 VA examination report does not include all such findings.  Accordingly, a remand for a more complete examination is necessary.

The Veteran also claims service connection for left lower extremity numbness secondary to his low back disability.  Notably, a December 2009 VA examination report includes findings of mild to moderate peripheral neuropathy of the left lower extremity.  However, it was noted that the etiology was not confirmed.  A September 2009 VA outpatient treatment record notes that the neuropathy could be "possibly related to alcohol."  This examination report also notes "left footdrop or weakness of the plantar and dorsiflexion suggestive of an L5, S1 radiculopathy although MRI was negative."  Accordingly, remand for an opinion regarding the nature  etiology of the Veteran's left lower extremity disability is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has reported he receives ongoing treatment for lumbar spine and lower extremity complaints.  Specifically, he has reported treatment at the Anderson Clinic in Greenville, South Carolina; Columbia Hospital and by providers in Ashville and Augusta.  See November 2016 Board hearing transcript.  Records of such treatment are clearly pertinent (and may be critical) evidence which must be obtained.  VA records are constructively of record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (any not yet associated with his claims file, to the present) records of evaluations or treatment the Veteran has received for his back and lower extremity complaints.  He must assist in this matter by identifying all evaluation and treatment providers and submitting authorizations for VA to obtain records from any private providers.  The AOJ should secure complete records from all providers identified, to specifically include the Anderson Clinic in Greenville, South Carolina; Columbia Hospital and treatment providers in Ashville and Augusta.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the completion of the development sought in #1, above, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected low back disability and ascertain the etiology of his left lower extremity neuropathy.  Based on review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a)  Please describe in detail the symptoms (and related functional impairment) associated with the Veteran's service connected low back disability.  Findings reported must include range of motion studies of the lumbar spine, specifically including on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Please indicate whether or not there is any associated neurologic impairment (including left leg radiculopathy).  

c)  If a left lower extremity nerve disability is diagnosed, but determined to not be a neurological manifestation of the low back disability, please opine whether it is at least as likely as not (a 50 percent or better probability) that such left lower extremity nerve disability is otherwise related to the Veteran's service, and if not, identify the etiology considered more likely? 

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.

3.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

